Citation Nr: 1014353	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to November 1968. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Prior to the case being sent to the Board, 
the appellant's then-appointed representative advised the RO, 
in February 2010, that they no longer represented the 
appellant.  The appellant received a copy of this letter.  
See 38 C.F.R. § 20.608(a).  No subsequent correspondence has 
been received from the appellant regarding representation.  
Therefore, the Board presumes that the appellant intends to 
proceed unrepresented at this stage of the appeal, and will 
proceed accordingly.

The Board notes that service connection was previously denied 
for depressive disorder with PTSD in an April 2004 rating 
decision.  The Veteran did not appeal that decision and it 
became final.  He initiated a new claim for service 
connection for PTSD in October 2006.  However, given the 
Veteran's diagnoses of PTSD and depressive disorder, the 
Board has recharacterized the issue presently on appeal as 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  An unappealed April 2004 rating decision denied service 
connection for depressive disorder with PTSD essentially 
because the evidence did not show that a psychiatric disorder 
as diagnosed in service, that the Veteran served in combat, 
and there was no credible supporting evidence of a claimed 
stressor event in service.

2.  Evidence received since the April 2004 rating decision 
pertaining to the claim of service connection for a 
psychiatric disorder, to include PTSD, does not constitute 
credible supporting evidence of an alleged stressor event in 
service; does not relate to the unestablished fact necessary 
to substantiate the claim; and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a psychiatric disorder, to 
include PTSD, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim to reopen decided herein, a November 2006 
letter provided the Veteran notice of the evidence needed to 
support his claim, and advised him of his and VA's 
responsibilities in the development of the claim.  He was 
also provided notice of the specific evidence needed to 
reopen the claim of service connection for a psychiatric 
disorder, to include PTSD (see Kent v. Nicholson, 20 Vet. 
App. 1 (2006)).  The Veteran had ample opportunity to respond 
to his notice letter and participate in the 
adjudicatory/appeal process.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way.  

Regarding VA's duty to assist, the Veteran's available 
service treatment records (STRs) and service personnel 
records have been obtained.  All evidence constructively of 
record (VA records) has been secured.  The appellant has not 
identified any pertinent evidence that is outstanding.  
Notably, in a claim to reopen the duty to assist by arranging 
for an examination or securing a medical opinion does not 
attach until the claim has been reopened.  Evidentiary 
development in this matter is complete to the extent 
possible.  VA's duties to notify and assist are met. 
Accordingly, the Board will address the merits of the claim.

Law and Regulations

Generally, when the RO denies a claim, and the veteran does 
not appeal the denial, such determination is final, and the 
claim may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.


Factual Background and Analysis

Evidence of record at the time of the April 2004 rating 
action denying service connection for depressive disorder 
with PTSD included service personnel records that showed that 
the Veteran served in Vietnam from April 1968 to November 
1968 as a part of the Army's 520th Personnel Service Company 
attached to the 7th Finance Section, and then as a part of 
the 24th Finance Section.  His military occupation specialty 
was payroll clerk.  STRs note that prior to going to Vietnam, 
the Veteran requested a psychiatric consultation in July 
1967; however, none of the STRs, including a November 1968 
separation examination report, note any psychiatric 
diagnosis.  

In a statement received in May 2003, the Veteran maintained 
that he was tasked with burning human excrement and tagging 
body parts while stationed in Vietnam.  He spent his evenings 
in a bunker because of incoming mortar fire.  He described 
feeling scared and angry during his time in Vietnam.

In an October 2003 VA examination report , the Veteran 
related that he was a payroll clerk in Vietnam.  He had no 
nightmares, flashbacks, or intrusive thoughts, no homicidal 
or suicidal ideation, and no hallucinations or delusions.  He 
indicated that he was employed in a Human Resources position 
and had to deal with people who were experiencing a lot of 
difficulties.  The diagnosis was depressive disorder.  

A March 2004 psychological evaluation report from HRC 
Neuropsychology notes the Veteran's reported stressors as 
those noted in his May 2003 statement above.  The diagnosis 
was PTSD secondary to military service in Vietnam.

Service connection for depressive disorder with PTSD was 
denied by an unappealed rating decision dated in April 2004.  
The RO found that that: a psychiatric disorder was not 
diagnosed in service; the evidence did not show that the 
Veteran served in combat; and there was no credible 
supporting evidence of a claimed stressor event in service.

Evidence received since the April 2004 decision includes: an 
October 2006 statement wherein the Veteran maintained that 
his base (Tan Son Nhut) was repeatedly attacked; an excerpt 
from Air Base Defense in the Republic of Vietnam 1961 - 1973 
by Roger P. Fox, which shows several attacks against the Air 
Force Base at Tan Son Nhut in May and June 1968; and an 
excerpt from Vietnam Order of Battle by Shelby L. Stanton, 
which shows that the U.S. Military Assistance Command (MACV) 
was located at Tan Son Nhut.

Notably, the RO did attempt stressor development based upon 
this information.  The RO was able to obtain official unit 
locations which show that the Veteran was stationed at Bien 
Hoa, not Tan Son Nhut  The Veteran did not respond to 
additional attempts to obtain stressor information in 
November 2006 and February 2007.  In summary, the Veteran's 
contentions could not be verified and he has not offered any 
credible supporting evidence for his alleged in-service 
stressors.  Consequently, the Board finds that a stressor 
event in service is not shown.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
claim of service connection for a psychiatric disorder, to 
include PTSD, may not be reopened.


ORDER

New and material evidence not having been submitted, the 
request to reopen a claim of service connection for a 
psychiatric disorder, to include PTSD, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


